        Case 1:16-cr-10343-ADB Document 1096 Filed 12/27/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

        v.
                                                         Criminal No.: 16-CR-10343-ADB
MICHAEL L. BABICH, et al.,

        Defendants.


    ASSENTED-TO MOTION FOR EXTENSION OF TIME TO RESPOND TO THE
              GOVERNMENT’S MOTION FOR RESTITUTION

       Defendants respectfully request that the Court extend their deadline to respond to the

government’s Motion for Restitution by one week, to January 3, 2020. This request is made by

all seven defendants in the above-captioned case and is assented to by the government.

       On December 6, 2019, the government made a production to Defendants consisting of

1,659 pages of documents related to restitution. One week later, December 13, the government

filed its motion seeking joint-and-several restitution from defendants in a total amount of $306

million. Defendants recognize that restitution is mandatory in this case, but they dispute the

amounts submitted by the government and will be challenging them. Given that defendants need

to carefully analyze the government’s position on restitution and the supporting documents

produced by the government, and given the holiday season, defendants respectfully request a

one-week extension to respond to the government’s position on restitution.

       The Court has already ordered sua sponte that “Any defendant wishing to argue a specific

alternative loss calculation should submit the methodology and/or the amount by January 3,

2020.” Dkt. No. 1088. The proposed extension for responding to the government’s position on

restitution coincides with the deadline provided by the Court.
        Case 1:16-cr-10343-ADB Document 1096 Filed 12/27/19 Page 2 of 4




Dated: December 27, 2019                         Respectfully submitted,

/s/ J. Sedwick Sollers III                       /s/ Peter C. Horstmann
J. Sedwick Sollers III (admitted pro hac vice)   Peter C. Horstmann (BBO# 556377)
Mark A. Jensen (admitted pro hac vice)           pete@horstmannlaw.com
Daniel C. Sale (admitted pro hac vice)           Law Offices of Peter Charles Horstmann
Lucas M. Fields (admitted pro hac vice)          450 Lexington Street, Suite 101
King & Spalding LLP                              Newton, MA 02466
1700 Pennsylvania Avenue NW                      Telephone: (617) 723-1980
Suite 200                                        Attorney for Sunrise Lee
Washington, DC 20006
Phone: (202) 626-5612                            /s/ Michael Kendall
E-mail: WSollers@kslaw.com                       Michael Kendall (BBO# 544866)
                                                 michael.kendall@whitecase.com
William H. Kettlewell (BBO No. 270320)           Alexandra Gliga (BBO# 694959)
Hogan Lovells                                    alexandra.gliga@whitecase.com
100 High St., 20th Floor                         White & Case LLP
Boston, MA 02110                                 75 State Street
Telephone: (617) 371-1005                        Boston, MA 02109
Email: bill.kettlewell@hoganlovells.com          Telephone: (617) 939-9310
Attorneys for Michael L. Babich                  Attorneys for Joseph Rowan

/s/ Peter Gelhaar                                /s/ William Fick
George W. Vien (BBO# 547741)                     William W. Fick, Esq. (BBO # 650562)
gwv@dcglaw.com                                   wfick@fickmarx.com
Peter E. Gelhaar (BBO# 188310)                   Daniel N. Marx, Esq. (BBO # 674523)
peg@dcglaw.com                                   dmars@fickmarx.com
Joshua N. Ruby (BBO #679113)                     Fick and Marx, LLP
Donnelly, Conroy & Gelhaar, LLP                  24 Federal Street, 4th Floor
260 Frankline Street, Suite 1600                 Boston, MA 02110
Boston, MA 02110                                 Telephone: (857) 321-8360
Telephone: (617) 720-2880                        Attorneys for Richard Simon
Attorneys for Alec Burlakoff
                                                 /s/ Kosta S. Stojilkovic
/s/ Tracy A. Miner                               Beth A. Wilkinson (admitted pro hac vice)
Tracy A. Miner (BBO# 547137)                     bwilkinson@wilkinsonwalsh.com
tminer@mosllp.com                                Kosta S. Stojilkovic (admitted pro hac vice)
Megan Siddall (BBO# 568979)                      kstojilkovic@wilkinsonwalsh.com
msiddall@mosllp.com                              Andrew W. Croner (admitted pro hac vice)
Miner Orkand Siddall LLP                         acroner@wilkinsonwalsh.com
470 Atlantic Ave, 4th Floor                      Wilkinson Walsh + Eskovitz LLP
Boston, MA 02210                                 2001 M Street NW
Telephone: (617) 273-8421                        Washington, D.C. 20036
Attorneys for Michael Gurry                      Telephone: (202) 847-4000


                                                 2
Case 1:16-cr-10343-ADB Document 1096 Filed 12/27/19 Page 3 of 4



                               Brien T. O’Connor (BBO# 546767)
                               brien.o’connor@ropesgray.com
                               Aaron M. Katz (BBO# 662457)
                               aaron.katz@ropesgray.com
                               Ropes & Gray LLP
                               Prudential Tower 800 Boylston Street
                               Boston, MA 02199
                               Telephone: (617) 951-7000
                               Attorneys for Dr. John Kapoor




                               3
        Case 1:16-cr-10343-ADB Document 1096 Filed 12/27/19 Page 4 of 4



                          LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for the moving
defendants and the government have conferred and that counsel for the government has
indicated their assent to this motion.


                                                   /s/ Kosta S. Stojilkovic
                                                   Kosta S. Stojilkovic
                                                   Counsel for Dr. John Kapoor


                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document will be served on all counsel of record
through the ECF system.


                                                   /s/ Kosta S. Stojilkovic
                                                   Kosta S. Stojilkovic
                                                   Counsel for Dr. John Kapoor




                                              4
